Citation Nr: 0330823	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  01-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from February 1966 
to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since the claim concerning PTSD is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The Board further notes that by a May 2002 rating decision, 
the RO denied service connection for hearing loss, tinnitus, 
and diabetes mellitus (to include as due to exposure to 
herbicides).  The veteran was advised of this rating 
decision in a May 2002 letter, and he indicated disagreement 
with these determinations in a written statement associated 
with the claims file in October 2002.  Because a timely 
notice of disagreement was filed, the RO must provide the 
veteran and his representative with a statement of the case 
on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999) 
(When a notice of disagreement is filed, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case).

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent. 

2.  Obtain treatment records concerning 
the veteran's PTSD from the VA medical 
facility in Texarkana, Texas, as 
reported by the veteran on VA Form 21-
4142 received in March 2003.

3.  Arrange for a psychiatric 
examination of the veteran to determine 
the nature and extent of his disability 
from service-connected PTSD.  Send the 
claims folder to the examiner for 
complete review of the record.  Any 
testing deemed necessary should be 
conducted.  The examiner should 
distinguish the symptoms of the 
veteran's service connected PTSD versus 
those of any nonservice-connected 
psychiatric disability.  If it is not 
possible to distinguish the service-
connected and non-service-connected 
manifestations, the examiner should so 
state.  The examiner should include the  
Global Assessment of Functioning score 
for the service-connected PTSD.

4.  The RO should re-adjudicate the 
claim for a higher initial rating for 
PTSD, with consideration of all of the 
evidence received since the May 2001 
SOC.

5.  Thereafter, if the claim for an 
initial rating in excess of 10 percent 
for PTSD remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC) on this issue.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the SOC in May 2001), and discussion 
of all pertinent regulations and 
caselaw, including the VCAA, the most 
recent version of Diagnostic Code 9411, 
and Fenderson v. West, 12 Vet App 119 
(1999).  Allow an appropriate period of 
time for response.  Thereafter, subject 
to current appellate procedures, return 
the case to the Board for further 
appellate consideration, if appropriate.  

6.  Concerning the claims for service 
connection for hearing loss, tinnitus, 
and diabetes mellitus (to include as due 
to exposure to herbicides), provide the 
veteran and his representative with an 
SOC.  Give the veteran and his 
representative an opportunity to respond 
to the SOC.  If, and only if, the 
veteran timely submits an adequate 
substantive appeal, these claims should 
be returned to the Board for further 
appellate consideration.
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, 
M21-1, Part IV, also directs expeditious handling of all 
cases remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


